[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 08-12133                         MARCH 26, 2009
                              ________________________                  THOMAS K. KAHN
                                                                            CLERK
                         D. C. Docket No. 05-00174-CR-JTC-1

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

ROBERTO CHAVEZ-GONZALEZ,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (March 26, 2009)

Before BLACK and MARCUS, Circuit Judges, and BUCKLEW,* District Judge.

PER CURIAM:


       *
         Honorable Susan C. Bucklew, United States District Judge for the Middle District of
Florida, sitting by designation.
      Roberto Chavez-Gonzalez appeals the district court’s denial of his motion to

dismiss the indictment against him for violation of the Speedy Trial Act. We

review the denial of a motion to dismiss under the Speedy Trial Act de novo and

the district court’s factual determinations on excludable time for clear error.

United States v. Harris, 376 F.3d 1282, 1286 (11th Cir. 2004). The Speedy Trial

Act requires a defendant be brought to trial within 70 days of the filing of his

indictment, or his first appearance before a judicial officer, whichever occurs later.

18 U.S.C. § 3161(c)(1). The Act also sets forth certain periods of delay that are

excludable from the calculation of the 70-day limit. See 18 U.S.C. § 3161(h).

      For Appellant, the relevant excludable time includes (1) “delay resulting

from any pretrial motion, from the filing of the motion through the conclusion of

the hearing on, or other prompt disposition of, such motion,” and (2) “ [a]

reasonable period of delay when the defendant is joined for trial with a

codefendant as to whom the time for trial has not run and no motion for severance

has been granted.” 18 U.S.C. § 3161(h)(1)(F), (h)(7).

      Appellant’s codefendant filed two motions that were pending before the

district court. The delay resulting from these two motions is excludable from

Appellant’s speedy trial clock. After reviewing the record and the parties’ briefs

and having the benefit of oral argument, we conclude the period of delay resulting



                                           2
from the motions was reasonable. For these reasons, there was no violation of the

Speedy Trial Act.

      AFFIRMED.




                                         3